DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (WO 2020/084802) (Fukui).
It is noted that when utilizing WO 2020/084802, the disclosures of the reference are based on US 2021/0183350 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2020/084802 are found in US 2021/0183350.
In reference to claims 1-2, 4 and 6-7, Fukui teaches a sound-insulation material for a vehicle, having a multilayer structure provided on the vehicle interior side ([0008]; [0043]) (corresponding to a vehicle interior material having a multilayer structure). The sound-insulation material includes a hard layer 10, a soft layer 30 provided on one surface of the hard layer 10 via a first film layer 80a and a second film layer 80b on another surface of the hard layer 10 ([0060]; FIG. 9) (corresponding to a hard core layer; a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer; and a second film layer provided on a surface of the core layer on a side opposite the first film layer).
	The first and second film layers 80a and 80b can have an absence of apertures ([0061]; [0058]) (corresponding to the first film layer being a first non-apertured film; the second film layer being a second non-apertured film). The hard layer has tubular cells, the tubular cells being arranged in a plurality of rows ([0008]) (corresponding to a hard core layer having a hollow portion inside; the core layer has a structure in which tubular cells are arranged in a plurality of rows). Fukui further teaches each of the cells in the hard layer have a closed surface at one end and an open end at another end, the open ends of the cells each allow an internal space of the cell to be in communication with an outside, and the open ends of the cells be arranged on both sides of the hard layer such that rows of the open ends of the cells are in every other row ([0009]) (corresponding to each of the tubular cells in the core layer has a closed surface at one end and an open end at another end, the open end allows an internal space of a cell of the tubular cells to be in communication with an outside, and the open end is arranged on both sides of the core layer such that rows of the open ends of the tubular cells are in every other row).
	Fukui further teaches the thickness of the hard layer is 5 mm to 30 mm ([0039]) (corresponding to the core layer has a thickness of at least 10.5 mm). The film layer has a thickness of 50 µm to 300 µm (i.e., 0.05 mm to 0.3 mm) and the first film layer and second film layer may have a different configuration (i.e., thickness) ([0012]; [0061]). Therefore, a thickness of the first film layer, the hard layer and the second film layer is from about 5.1 mm to about 30.6 mm (i.e., 0.05+0.05+5 = 5.1; 0.3+0.3+30 = 30.6) (corresponding to the thickness h of the structure is less than 20 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the multilayer structure of Fukui is substantially identical to the present claimed multilayer structure in structure and composition, it is clear that the multilayer structure of Fukui would inherently have a stain ɛa on a surface of a structure on a side of the first film layer, the structure having the first film layer, the hard layer, and the second film layer other than the soft layer in the multilayer structure, and a strain ɛb being a strain on a surface of the structure on a side of the second film layer, where ɛa is smaller than ɛb and the structure satisfies the expression 0 < ɛa × h/(ɛa + ɛb) < 5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusu et al. (US 2014/0302276) (Kusu).
In reference to claims 1-2, 4 and 7, Kusu teaches a multilayer structure ([0001]) (corresponding to a multilayer structure). The multilayer structure includes a hollow plate-like body made of a thermoplastic resin ([0017]) (corresponding to a hard core layer having a hollow portion inside). A thermoplastic resin film and a fiber sheet are laminated in this order on the surface of the hollow plate-like body ([0027]) (corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer).
	Kusu further teaches a composite sheet of the thermoplastic resin film and a fiber sheet are laminated on both sides of the hollow plate-like body ([0030]) (corresponding to a second film layer provided on a surface of the core layer on a side opposite the first film layer).
	While Kusu does not explicitly disclose the composite sheets on both sides of the hollow plate-like body are laminated with the thermoplastic resin film between the hollow plate-like body and the fiber sheet. However, given that Kusu teaches the equivalence and the interchangeability of the order in which the thermoplastic resin film and fiber sheet are laminated on the surface of the hollow plate-like body ([0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the composite sheets laminated on both sides of the hollow plate-like body have the thermoplastic resin film and the fiber sheet laminated in this order on each surface of the hollow plate-like body (corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer; and a second film layer provided on a surface of the core layer on a side opposite the first film layer). 
	FIG. 2B, provided below, shows the hollow-plate like body includes tubular cells arranged in a plurality of rows and the thermoplastic resin film is non-apertured (corresponding to the core layer has a structure in which tubular cells are arranged in a plurality of rows; the first film layer being a first non-apertured film; the second film layer being a second non-apertured film). The hollow plate-like body has a thickness of 3 to 30 mm ([0031]) (corresponding to the core layer has a thickness of at least 10.5 mm). The thermoplastic resin films have a thickness of 0.1 to 3.0 mm ([0039]). Therefore a thickness of the hollow plate-like body and the thermoplastic resin films on both surfaces thereof is about 3.2 to 36 mm (i.e., 0.1+0.1+3 = 3.2; 3.0+6.0+30 = 36) (corresponding to a structure; the structure having the first film layer, the core layer and the second film layer other than the design layer in the vehicle interior layer; the thickness h of the structure is less than 20 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the multilayer structure of Kusu is substantially identical to the present claimed multilayer structure in structure and composition, it is clear that the multilayer structure of Kusu would inherently have a stain ɛa on a surface of a structure on a side of the first film layer, the structure having the first film layer, the hard layer, and the second film layer other than the soft layer in the multilayer structure, and a strain ɛb being a strain on a surface of the structure on a side of the second film layer, where ɛa is smaller than ɛb and the structure satisfies the expression 0 < ɛa × h/(ɛa + ɛb) < 5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, while there is no disclosure that the multilayer structure is a vehicle interior material as presently claimed, Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    199
    491
    media_image1.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a vehicle interior material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusu as applied to claim 2 above, and further in view of Matsumoto (US 2017/0253005). 
In reference to claim 6, Kusu teaches the limitations of claim 2, as discussed above. Kusu further discloses the hollow plate-like body is a ridged body such as a honeycomb core ([0030]) (corresponding to a hard core layer having a hollow portion inside; the core layer has a structure in which tubular cells are arranged in a plurality of rows).
	Kusu does not explicitly disclose each of the tubular cells in the core layer has a closed surface at one end and an open end at another end, as presently claimed. 
	Matsumoto discloses a honeycomb structure used in a sandwich structure; the honeycomb structure is light in weight and has excellent strength, rigidity, water resistance and moldability ([0001]; [0006]). The honeycomb structure is formed of a plurality of cells, wherein: each of the cells is defined by a hexagonal surface layer that continuously or intermittently joins the cells together at either top or bottom side (i.e., one side is opened and the opposite is closed), and each cell has cell sidewalls that are annularly arranged to adjoin each other, where the hexagonal surface layer and the cell sidewalls are perpendicular to each other ([0012]; [0110]; Fig. 1) (corresponding to each of the tubular cells in the core layer has a closed surface at one end and an open end at another end, the open end allows an internal space of a cell of the tubular cells to be in communication with an outside, and the open end is arranged on both sides of the core layer such that rows of the tubular cells are in every other row).
	In light of the motivation of Matsumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the honeycomb structure taught by Matsumoto as the honeycomb core of Kusu, in order to provide a lightweight honeycomb core excellent in strength, rigidity, water resistance and moldability, and thereby arriving at the presently claimed invention.  
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusu as applied to claim 1 above, and further in view of Kishi et al. (US 6,045,898) (Kishi).
In reference to claim 8, Kusu teaches the limitations of claim 1, as discussed above. Kusu discloses the first and second thermoplastic resin films comprise thermoplastic resin films ([0039]) (corresponding to the first and second film layer are made of the same resin film material).
Kusu does not explicitly disclose the first thermoplastic elastic film has inorganic particles dispersed therein, as presently claimed.
Kishi teaches a prepreg having an excellent self adhesiveness to a honeycomb core, low porosity when used as a skin panel, an excellent surface smoothness due to the low surface porosity and good tackiness and drapability (Abstract). The resin composition of the prepreg includes an additive, the additive plays a role in changing the viscoelasticity of the resin composition for optimizing the modulus of storage rigidity, viscosity and thixotropy (col. 7, lines 58-62). The additive is inorganic particles  (col. 7, lines 61-64) (corresponding to inorganic particles dispersed therein).
In light of the motivation of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first thermoplastic resin film of Kusu to include inorganic particle additives in the synthetic resin, in order to provide a film having excellent surface smoothness due to the low surface porosity and good tackiness and drapability, and thereby arriving at the presently claimed invention.
In reference to claim 9, Kusu teaches the limitations of claim 1, as discussed above. Kusu further teaches the thermoplastic resin film incorporates a soft material (elastomer) ([0039]) (corresponding to the first and second film layers are made of the same elastomer film material).
	Kusu does not explicitly disclose the second thermoplastic resin film has rubber particles dispersed therein, as presently claimed. 
Kishi teaches a prepreg having an excellent self adhesiveness to a honeycomb core, low porosity when used as a skin panel, an excellent surface smoothness due to the low surface porosity and good tackiness and drapability (Abstract). The resin composition of the prepreg includes an additive, the additive plays a role in changing the viscoelasticity of the resin composition for optimizing the modulus of storage rigidity, viscosity and thixotropy (col. 7, lines 58-62). The additive is a solid rubber (col. 7, lines 61-62) (corresponding to rubber particles dispersed therein).
In light of the motivation of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second thermoplastic resin film of Kusu to include solid rubber additives in the synthetic resin, in order to provide a film having excellent surface smoothness due to the low surface porosity and good tackiness and drapability, and thereby arriving at the presently claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as applied to claim 1 above, and further in view of Kishi.
In reference to claim 8, Fukui teaches the limitations of claim 1, as discussed above. Fukui further teaches the first and second film layers use the same configuration (i.e., material) or different configurations ([0061]), wherein the material of the film is a resin ([0055]) (corresponding to the first and second film layers are made of the same resin film material).
Fukui does not explicitly disclose the first film layer has inorganic particles dispersed therein, as presently claimed.
Kishi teaches a prepreg having an excellent self adhesiveness to a honeycomb core, low porosity when used as a skin panel, an excellent surface smoothness due to the low surface porosity and good tackiness and drapability (Abstract). The resin composition of the prepreg includes an additive, the additive plays a role in changing the viscoelasticity of the resin composition for optimizing the modulus of storage rigidity, viscosity and thixotropy (col. 7, lines 58-62). The additive is inorganic particles  (col. 7, lines 61-64) (corresponding to inorganic particles dispersed therein).
In light of the motivation of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first film layer of Fukui to include inorganic particle additives in the resin, in order to provide a film having excellent surface smoothness due to the low surface porosity and good tackiness and drapability, and thereby arriving at the presently claimed invention.
In reference to claim 9, Fukui teaches the limitations of claim 1, as discussed above. Fukui further teaches the first and second film layers use the same configuration (i.e., material) or different configurations ([0061]), wherein the material of the film is a resin, such as polypropylene (PP), polyethylene (PE), polyethylene terephthalate (PET), and polyamide (PA) ([0055]) (corresponding to the first and second film layers are made of the same elastomer film material).
	Fukui does not explicitly disclose the second film layer has rubber particles dispersed therein, as presently claimed. 
Kishi teaches a prepreg having an excellent self adhesiveness to a honeycomb core, low porosity when used as a skin panel, an excellent surface smoothness due to the low surface porosity and good tackiness and drapability (Abstract). The resin composition of the prepreg includes an additive, the additive plays a role in changing the viscoelasticity of the resin composition for optimizing the modulus of storage rigidity, viscosity and thixotropy (col. 7, lines 58-62). The additive is a solid rubber (col. 7, lines 61-62) (corresponding to rubber particles dispersed therein).
In light of the motivation of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second film layer of Fukui to include solid rubber additives in the synthetic resin, in order to provide a film having excellent surface smoothness due to the low surface porosity and good tackiness and drapability, and thereby arriving at the presently claimed invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kusu as applied to claim 1 above, and further in view of Nakajima et al. (JP 2017-151256) (Nakajima).
	The examiner has provided a machine translation of JP 2017-151256 with the Office Action mailed 01/06/2022. The citation of prior art refers to the provided machine translation. 
In reference to claim 10, Kusu teaches the limitations of claim 1, as discussed above. 
	Kusu does not explicitly disclose the first thermoplastic resin film has a metal foil laminated thereon, as presently claimed. 
	Nakajima teaches a hollow structural plate ([0001]). Metal foils are used to seal or coat the entire side surface of the hollow structure plate, improving the sound absorption properties ([0019]-[0020]).
In light of the motivation of Nakajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include metal foils in the multilayer structure of Kusu, in order to provide sealing and improve sound absorption properties, and thereby arriving at the presently claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui as applied to claim 1 above, and further in view of Nakajima.
In reference to claim 10, Fukui teaches the limitations of claim 1, as discussed above. 
	Fukui does not explicitly disclose the first thermoplastic resin film has a metal foil laminated thereon, as presently claimed. 
	Nakajima teaches a hollow structural plate ([0001]). Metal foils are used to seal or coat the entire side surface of the hollow structure plate, improving the sound absorption properties ([0019]-[0020]).
In light of the motivation of Nakajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include metal foils in the multilayer structure of Fukui, in order to provide sealing and improve sound absorption properties, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to amended claims 1 and 6, the previous Claim Objections of record are withdrawn.

In response to amended claim 1, which no recites “the first film layer being a first non-apertured film” and “the second film layer being a second non-apertured film”, it is noted that Masymura et al. (WO 2019/186970) (Masymura) and Nakajima et al. (JP 2017-151256) (Nakajima) no longer meet the presently claimed limitations. Therefore the previous 35 U.S.C. 102(a)(1) or in the alternative 35 U.S.C. 103 rejections over Masymura and the 35 U.S.C. 103 rejections over Nakajima are withdrawn from record. However, the amendments necessitate a new set of rejections, as discussed above.
Applicant’s arguments filed 10/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784